By the Court,
Hawley, J.:
It is claimed by appellant that the court below erred in giving four instructions, asked by the prosecution. There is no evidence in the transcript, and it is contended by appellant that if either of the instructions are erroneous under any conceivable state of evidence, it is the duty of this Court to presume prejudice to defendant. The true rule is just the reverse. When no testimony is presented, it is always presumed by appellate courts that the instructions given in the lower court were applicable to the proofs in that particular case; and the instructions should never be declared erroneous unless it clearly appears that no case could reasonably be imagined wherein they would be correct. State v. Forsha, 8 Nev. 140; State v. Pierce, 8 Nev. 302; People v. Long, 39 Cal. 697.
*18While the phraseology of the instructions might be materially improved, we think that, taken together, they substantially state correct principles of law. The first and third are substantially alike. The third reads as follows: “ Upon an indictment for an assault to commit murder, it is the intent to commit murder that constitutes the gist of the offense, and the intent to commit murder must be proven; but the law in the first instance presumes the intent to commit murder to be proven that [when] one person uses a deadly weapon upon the person of another in a manner likely to produce death, unless facts are shown on the trial of the case sufficient to excuse, mitigate, or justify the act.”
It is argued by counsel for appellant that no presumptions arise from the use of a deadly weapon except that defendant intended just what he accomplished and nothing else, and that the specific intent must therefore be proved and found. We do not so understand the law. Men often fail in accomplishing their purpose, and it often becomes necessary for the jury to determine from all the circumstances of the case, as shown by the evidence, what was really intended. The law holds the defendant accountable for the natural and probable consequences of his acts, when unlawful, regardless of the question whether he accomplished his purpose or not. Lord Mansfield says that “Where an act, in itself indifferent, becomes criminal if done with a particular intent, there the intent must be proved and found; but where the act is in itself unlawful, the proof of justification or excuse lies on the defendant; and in failure thereof, the law implies a criminal intent.” This rule is recognized as correct by all the authorities. 3 Greenleaf Ev. Secs. 13, 14, 18. Applying this rule to the case under consideration, it follows that if the defendant did assault the person named in the indictment, with a deadly weapon, in such a manner as was calculated to produce the death of the person assaulted, the law presumes that such was defendant’s intention, and throws *19upon Mm the burden of showing facts in mitigation, justification, or excuse. 1 Greenl. Ev. Secs. 14, 18; Burrill’s Ev. 297; People v. Vinegar, 2 Parker Cr. R. 26; Wright v. State, 9 Yerger, 342; People v. Bealoba, 17 Cal. 395.
We think the fourth instruction unobjectionable. By it the jurors were instructed that if they believed from the evidence that the defendant did make an assault upon the person named in the indictment about the time charged, “ and in such a manner that had the person so assaulted died from the effects of the assault, the offense would have been murder in the second degree, then they should find the defendant guilty as charged in the indictment.”
The fifth is as follows: “If two parties engage in a quarrel in a house, and one party abandon the contest and pass out of the house, and the other party follow him out, and, without any further provocation, kill the first party, the party so killing is guilty of. murder, although the party' killed may have been the aggressor in the first instance.” The correctness of this instruction would materially depend upon the particular facts of the case. We can readily imagine a case wherein the giving of this instruction would be erroneous. For instance: In' a case where the evidence showed there had been a mutual quarrel between the parties, and that defendant had been first assaulted in such a manner as might, in law, be deemed a sufficient provocation to excite an irresistible passion in a reasonable being, then the question whether there had been a sufficient time between the first and second assault for the voice of reason and humanity to be heard, ought properly to be submitted to the jury, to determine whether the offense would be murder or manslaughter. There are cases, also, where it might be a disputed question whether the retreat was made in good faith in order to avoid further struggle, or simply for the purpose' of obtaining an undue advantage; in all such cases, it would be necessary to submit this question to the jury.
*20If such were the facts of this case, appellant ought to have presented the evidence to this Court in a bill of exceptions. Not having done so, we are bound to consider that no such questions of fact existed in the case, and that no error prejudicial to defendant has occurred. State v. Stanley, 4 Nev. 77; State v. Little, 6 Nev. 283.
The judgment of the district court is affirmed.